By the Court.
— When a joint sub-school district is established by the probate court, under the provisions of sections 3930 and 3950, inclusive, of the Revised Statutes, and the judgment of said court remains in full force and unreversed, an action by the Board of Education of the township in which such joint sub-district is established, to enjoin the county commissioners from levying a tax to support the same, cannot be maintained. The judgment of the probate court is final unless reversed for error or set aside for fraud.

Motion overruled.